Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-22-2005

Tjen v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3537




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Tjen v. Atty Gen USA" (2005). 2005 Decisions. Paper 61.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/61


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL


                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                ____________________

                                     NO. 04-3537
                                ____________________


                                     FIE FIE TJEN,
                                           Petitioner


                                              v.

                 ATTORNEY GENERAL OF THE UNITED STATES

                                ____________________

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals
                              (Board No. A79-309-808)
                             ______________________

                     Submitted Under Third Circuit LAR 34.1(a)
                                November 14, 2005
               Before: ROTH, FUENTES and BECKER, Circuit Judges

                               (Filed: December 22, 2005)

                              ________________________

                                      OPINION
                              ________________________

BECKER, Circuit Judge.

      Fie Fie Tjen, a native and citizen of Indonesia, petitions for review of an order of

the Board of Immigration Appeals (“BIA”) affirming an Immigration Judge’s (“IJ”)
denial of Tjen’s applications for asylum and withholding of removal.

       The facts upon which the petition is based are tersely stated in Tjen’s brief as

follows. Petitioner is a 53-year-old woman of Chinese descent. She is a native and

citizen of Indonesia, and a Christian. Since childhood she has experienced discrimination

and threats as a Chinese Christian, including racial taunts and threatening language. In

1998, she and her children were present when riots broke out in the area where they were

dining at a restaurant. Tjen and her children had to hide in a nearby bakery because a

group of native Indonesians was yelling “kill the Chinese.” On another occasion one of

Tjen’s daughters was sexually molested while walking home from school, and called

“Chinese.” Additionally, during the riots in Jakarta and other parts of Indonesia in 1998,

Tjen’s place of work was attacked and burned. She left for home but before arriving, she

contacted her children and told them to hide because there were men in the streets

shouting “kill the Chinese.” Tjen testified that her mother’s house, where her children

were staying, was robbed in January of 2002. The robbers stole a television and cut

Tjen’s brother with a knife, but fled the house when Tjen’s mother ran out the back door

yelling for help. Neither of these incidents were reported to the police. Tjen also testified

that her two children live in Jakarta and are attending college and that her mother and

eight siblings live in Indonesia.

       The IJ concluded that the problems Tjen described (riots, robbery, harassment,

etc.) were not persecution. The IJ also concluded that the other incidents cited by Tjen

(being called names, being touched by strangers, having rocks thrown at her automobile,

                                             2
etc.) amounted to street crimes, not persecution. The IJ pointed out that Tjen was never

prevented from attending church or going to high school and that Tjen’s daughters were

currently attending college in Indonesia. The IJ reasoned that while Tjen was generally

credible, she “has not provided a scintilla of evidence that she has ever been persecuted in

the past nor that she would suffer persecution if she returns home to Indonesia.” The IJ

also found no evidence that the government of Indonesia persecuted ethnic Chinese

generally or Christians on the island of Java (where Tjen lived) or was unwilling or

unable to protect them.

       Our standard of review is extremely deferential; we must uphold the IJ’s findings

if they are “‘supported by reasonable, substantial, and probative evidence on the record

considered as a whole,’” INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992) (quoting 8

U.S.C. § 1105a(a)(4)), and may not reject them “unless any reasonable adjudicator would

be compelled to conclude to the contrary,” 8 U.S.C. § 1252(b)(4)(B). Under this

standard, it is clear that the IJ’s conclusion that Tjen had neither established past

persecution nor a well-founded fear of future persecution, and so was not eligible for

asylum, is supported by substantial evidence.

       That the incidents and events recounted in the record do not amount to persecution

is made clear by our discussion in Lie v. Ashcroft, 396 F.3d 530 (3d Cir. 2005), where we

rejected similar claims of persecution by an ethnic Chinese Christian in Indonesia.

Concomitantly, we note that there is no allegation of government-sponsored persecution

here, which, if present, could support an asylum case. And there is no evidence of a

                                              3
pattern or practice of persecution against individuals of Chinese descent in Indonesia at

this time. See id. at 537-38. We add that the fact that Tjen’s numerous family members

continue to live in Indonesia unharmed undercuts her claim of a well-founded fear of

persecution. Id. at 537 (“when family members remain in petitioner’s native country

without meeting harm, and there is no individualized showing that petitioner would be

singled out for persecution, the reasonableness of a petitioner’s well-founded fear of

persecution is diminished.”).

       Tjen’s claims of religious (as opposed to ethnic) persecution also fail. The State

Department reports that the Indonesian “Constitution provides for freedom of religion for

members of officially recognized religions [including Christianity] . . . and the

Government generally respects this right in practice . . . .” United States Department of

State, Annual Report on International Religious Freedom 150 (2001). See also Lie, 396
F.3d at 537-38.

       The petition for review will be denied.




                                             4